Case 9:20-cv-82389-XXXX Document 1 Entered on FLSD Docket 12/23/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  UNITED STATES OF AMERICA,

         Plaintiff,

         vs.

  JON P. RUGGLES,

         Defendant,
  __________________________________/

                                           COMPLAINT

         The United States of America, by and through the undersigned Assistant United States

  Attorney, hereby files its Complaint against the Defendant Jon P. Ruggles, and in support of its

  Complaint states as follows:

         1.      This Court has jurisdiction of this action pursuant to 18 U.S.C. §§ 1331, 1337,

  1345, 1355, and 7 U.S.C. § 9a.

         2.      The Defendant Jon P. Ruggles is an individual residing at 2340 N.W. 41st Street,

  Boca Raton, FL 33431. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C.

  § 1391(b).

         3.      On September 29, 2016, the U.S. Commodity Futures Trading Commission

  (“CFTC”) issued an Order in In the Matter of: Jon P. Ruggles, CFTC Docket No. 16-34, ordering

  the Defendant Jon P. Ruggles to pay a civil monetary penalty (CMP) in the amount of

  $1,750,000.00 and disgorgement in the amount of $3,501,306. The Order further provided that

  Defendant Jon P. Ruggles pay post-judgment interest at an annual rate of 0.60%, as determined
Case 9:20-cv-82389-XXXX Document 1 Entered on FLSD Docket 12/23/2020 Page 2 of 3




  using the Treasury Bill rate pursuant to 28 U.S.C. § 1961. A true and correct copy of the CFTC

  Order is attached hereto and labeled Exhibit A.

         4.      To date, the Defendant has paid $1,471,261, which reduced the disgorgement

  obligation to $2,030,045. As of November 4, 2020, pursuant to 7 U.S.C. § 9a, Defendant Jon P.

  Ruggles is obligated to pay a CMP and disgorgement amounting to $3,875,270.56. A true and

  accurate calculation of amounts owed is set forth in an Updated Certificate of Indebtedness,

  which is attached hereto and labeled Exhibit B.

         5.      On November 9, 2020, counsel for the United States mailed the Defendant a

  demand letter stating the amounts owed and advising Defendant that unless he paid the amounts

  owed within ten days, the United States intended to file a lawsuit to recover the total amount due.

  A true and correct copy of the demand letter is attached hereto as Exhibit C.

         6.      As of the date of this Complaint, despite appropriate and timely demand,

  Defendant has failed to pay the balance owed.

         WHEREFORE, Plaintiff, the United States of America demands judgment against

  Defendant Jon P. Ruggles in the amount of $3,875,270.56 ($3,780,045.00 principal and

  $95,225.56 interest accrued through November 4, 2020), and interest to accrue at the annual rate

  of 0.60% from and after November 4, 2020 to the date of judgment. Post-judgment interest shall

  accrue at the legal rate pursuant to 28 U.S.C. § 1961(a) and shall be computed daily and

  compounded annually until paid in full.
Case 9:20-cv-82389-XXXX Document 1 Entered on FLSD Docket 12/23/2020 Page 3 of 3




                                          Respectfully submitted,

                                          ARIANA FAJARDO ORSHAN
                                          UNITED STATES ATTORNEY

                                          By: ________________________
                                              Brett R. Geiger
                                              Assistant U.S. Attorney
                                              Fla. Bar No. A5502622
                                              99 N.E. 4th Street, Suite 300
                                              Miami, FL 33132-2111
                                              Telephone No. (305) 961-9190
                                              Fax No. (305) 530-7139
                                              E-mail: Brett.Geiger@usdoj.gov
             Case 9:20-cv-82389-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 1 of 2
                                                 CIVIL COVER SHEET
JS 44 (Rev. 12/12) (Modified by FLSD - April 29, 2013)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS United States of America                                                               DEFENDANTS
                                                                                                                                        Jon P. Ruggles


   (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Palm Beach
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:                       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
  Brett R. Geiger, AUSA, 99 N.E. 4th Street, Suite 300, Miami, FL 33132
  Tel. 305.961.9190
(d) Check County Where Action Arose: ✔ MIAMI- DADE                       MONROE         BROWARD     PALM BEACH        MARTIN     ST. LUCIE       INDIAN RIVER       OKEECHOBEE      HIGHLANDS



II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                         (For Diversity Cases Only)                                          and One Box for Defendant)
✔   1    U.S. Government                   3                  Federal Question                                                    PTF          DEF                                           PTF DEF
           Plaintiff                             (U.S. Government Not a Party)                      Citizen of This State           1             1     Incorporated or Principal Place          4      4
                                                                                                                                                        of Business In This State

    2    U.S. Government                   4                     Diversity                          Citizen of Another State             2          2   Incorporated and Principal Place         5       5
           Defendant                             (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                    Citizen or Subject of a              3          3   Foreign Nation                           6       6
                                                                                                      Foreign Country

IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
          CONTRACT                                            TORTS                                    FORFEITURE/PENALTY                         BANKRUPTCY                OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure               422 Appeal 28 USC 158       375 False Claims Act
  120 Marine                            310 Airplane                     365 Personal Injury -             of Property 21 USC 881             423 Withdrawal              400 State Reapportionment
  130 Miller Act                        315 Airplane Product                 Product Liability         690 Other                                  28 USC 157              410 Antitrust
  140 Negotiable Instrument                  Liability                   367 Health Care/                                                                                 430 Banks and Banking
  150 Recovery of Overpayment           320 Assault, Libel &                 Pharmaceutical                                                     PROPERTY RIGHTS           450 Commerce
      & Enforcement of Judgment              Slander                         Personal Injury                                                  820 Copyrights              460 Deportation
  151 Medicare Act                      330 Federal Employers’               Product Liability                                                830 Patent                  470 Racketeer Influenced and
  152 Recovery of Defaulted                  Liability                   368 Asbestos Personal                                                840 Trademark                   Corrupt Organizations
      Student Loans                     340 Marine                           Injury Product                                                                               480 Consumer Credit
      (Excl. Veterans)                  345 Marine Product                   Liability                          LABOR                           SOCIAL SECURITY           490 Cable/Sat TV
  153 Recovery of Overpayment                Liability                  PERSONAL PROPERTY              710 Fair Labor Standards               861 HIA (1395ff)          ✘ 850 Securities/Commodities/
      of Veteran’s Benefits             350 Motor Vehicle                370 Other Fraud                   Act                                862 Black Lung (923)             Exchange
  160 Stockholders’ Suits               355 Motor Vehicle                371 Truth in Lending          720 Labor/Mgmt. Relations              863 DIWC/DIWW (405(g))      890 Other Statutory Actions
  190 Other Contract                        Product Liability            380 Other Personal            740 Railway Labor Act                  864 SSID Title XVI          891 Agricultural Acts
  195 Contract Product Liability        360 Other Personal                   Property Damage           751 Family and Medical                 865 RSI (405(g))            893 Environmental Matters
  196 Franchise                             Injury                       385 Property Damage               Leave Act                                                      895 Freedom of Information
                                        362 Personal Injury -                Product Liability         790 Other Labor Litigation                                              Act
                                            Med. Malpractice                                           791 Empl. Ret. Inc.                                                896 Arbitration
       REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS                  Security Act                        FEDERAL TAX SUITS          899 Administrative Procedure
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff       Act/Review or Appeal of
    220 Foreclosure                     441 Voting                       463 Alien Detainee                                                       or Defendant)               Agency Decision
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                                871 IRS—Third Party 26      950 Constitutionality of State
                                                                         Sentence                                                             USC 7609                    Statutes
    240 Torts to Land                   443 Housing/                        Other:
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -        530 General                      IMMIGRATION
    290 All Other Real Property             Employment                    535 Death Penalty            462 Naturalization Application
                                        446 Amer. w/Disabilities -        540 Mandamus & Other         465 Other Immigration
                                            Other                         550 Civil Rights                 Actions
                                        448 Education                     555 Prison Condition
                                                                          560 Civil Detainee –
                                                                          Conditions of
                                                                          Confinement
                                                                                                                                                                            Appeal to
V. ORIGIN                                                                                                                                                                   District
                                                                                                                                                                                           8 Remanded   from
                           (Place an “X” in One Box Only)
✔ 1 Original               2 Removed from                   3 Re-filed (See         4 Reinstated or           5 Transferred from                6 Multidistrict             Judge from       Appellate Court
         Proceeding                                           VI below)               Reopened                  another district                  Litigation              7 Magistrate
                             State Court                                                                           (specify)                                                Judgment

VI. RELATED/                                                 a) Re-filed Case          YES ✔ NO                 b) Related Cases              YES ✔ NO
RE-FILED CASE(S)                      (See instructions):
                                                         JUDGE                                                                DOCKET NUMBER
                                           Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 7 U.S.C. 9a; Recovery of disgorgement and civil monetary penalty
                                           LENGTH OF TRIAL via                    days estimated (for both sides to try entire case)
VIII. REQUESTED IN                              CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER F.R.C.P. 23                                     3,875,270.56                                    JURY DEMAND:           Yes     ✔ No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                           SIGNATURE OF ATTORNEY OF RECORD

     December 22, 2020
FOR OFFICE USE ONLY
         RECEIPT #                                  AMOUNT                                 IFP                                JUDGE                      MAG JUDGE

                                                                                                      Save As...                      Print                       Reset
          Case 9:20-cv-82389-XXXX Document 1-1 Entered on FLSD Docket 12/23/2020 Page 2 of 2
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                               Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the
official, giving both name and title.
       (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
        (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature
of suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity.                    Example: U.S. Civil Statute: 47 USC 553
                                              Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
   Case 9:20-cv-82389-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida

                                                                       )
             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
                        Jon P. Ruggles                                 )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jon P. Ruggles
                                           2340 N.W. 41st Street
                                           Boca Raton, FL 33431




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Brett R. Geiger, AUSA
                                           99 N.E. 4th Street, Suite 300
                                           Miami, FL 33132
                                           Telephone: 305.961.9190



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
    Case 9:20-cv-82389-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 1 of 14


                                                                                                     RECEIVED CFTC
                                 UNITED STATES OF AMERICA
                                          Before the
                            COMMODITY FUTURES TRADING COMMISSION

                                                                                                     Office of Proceedings
                                                                                                      Proceedings Clerk
                                                            )                                      11:43 am, Sep 29, 2016
                                                            )
    In the Matter of:                                       )
                                                            )
             Jon P. Ruggles,                                ) CFTC Docket No. 16-34
                                                            )
                                                            )
                                  Respondent.               )
                                                            )


                      ORDER INSTITUTING PROCEEDINGS PURSUANT TO
                  SECTION 6(c) AND 6(d) OF THE COMMODITY EXCHANGE ACT,
                   MAKING FINDINGS AND IMPOSING REMEDIAL SANCTIONS
                                                                I.

            The Commodity Futures Trading Commission ("Commission") has reason to believe
   that, from at least March 2012 through December 2012 (the "Relevant Period"), Jon P. Ruggles
   ("Ruggles" or "Respondent") violated Sections 4b(a)(l)(A) and (C), 4c(a), 4c(b), and 6(c)(l) of
   the Commodity Exchange Act ("Act" or "CEA"), 7 U.S.C. §§, 6b(a)(l)(A) & (C), 6c(a), 6c(b),
   & 9(1) (2012), and Commission Regulations ("Regulations") 1.38(a), 33. lO(a) and (c), and
   180.l(a) and (c), 17 C.F.R. §§ 1.38(a), 33.lO(a) & (c), & 180.l(a) & (c) (2015). Therefore, the
   Commission deems it appropriate and in the public interest that public administrative
   proceedings be, and hereby are, instituted to determine whether Respondent engaged in the
   violations set forth herein, and to determine whether any order should be issued imposing
   remedial sanctions.
                                                                II.

           In anticipation of the institution of an administrative proceeding, Respondent has
   submitted an Offer of Settlement ("Offer") that the Commission has determined to accept.
   Without admitting or denying any of the findings or conclusions herein, Respondent consents to
   the entry of thi$ Order Instituting Proceedings Pursuant to Section 6(c) and 6( d) of the
   Commodity Exchange Act, Making Findings and Imposing Remedial Sanctions ("Order") and
   acknowledges service of this Order. 1
   1
     Respondent consents to the entry of this Order and to the use of these findings in this proceeding and in any other
   proceeding brought by the Commission or to which the Commission is a party; provided, however, that Respondent
   does not consent to the use of the Offer or the findings or conclusions in this Order consented to in the Offer, as the
   sole basis for any other proceeding brought by the Commission, other than a proceeding in bankruptcy or to enforce
   the terms of this Order. Nor does Respondent consent to the use of the Offer or this Order, or the findings or
   conclusions in this Order consented to in the Offer, by any other party in any other proceeding.



                                                                                                     Exhibit A
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 2 of 14




                                                  III.

          The Commission finds the following:

      A. SUMMARY

            During the Relevant Period, Ruggles was responsible for developing his employer's fuel
   hedging strategies and for executing his employer's trades in crude oil futures and options,
   heating oil futures and options, and RBOB gasoline futures on the New York Mercantile
   Exchange ("NYMEX"), a division of CME Group. As an employee, and under his employer's
   policies governing employee conduct, Ruggles owed his employer a duty of trust and confidence
   to act in his employer's best interest and to keep confidential his employer's material, nonpublic
   information regarding its trading activity.

          On at least 71 days between March 2012 and December 2012, Ruggles used material,
  nonpublic information regarding his trading on behalf of his employer to trade for his own
  personal benefit. On these days, Ruggles traded the same crude oil futures and options, heating
  oil futures and options, and RBOB gasoline futures that he traded for his employer in personal
  accounts in his wife's name, which he controlled. Ruggles sequenced his trading on these days
  in these personal accounts and his employer's accounts, all of which he controlled, so that the
  majority of the orders he placed in these personal accounts were executed against the orders he
  placed for his employer. The remaining orders in these personal accounts were filled by other
  market participants at the same limit-order prices. Altogether, these transactions generated at
  least $3,501,306 in ill-gotten trading profits.

          By trading in this manner, Ruggles breached his duties to his employer and
  misappropriated his employer's material, nonpublic information for his own personal gain in
  violation of the Act and Regulations. In addition, by arranging his trading in both the personal
  accounts and his employer's accounts so that the orders he placed for the personal accounts were
  executed against the orders he placed for his employer, Ruggles negated market risk and avoided
  competitive execution. In so doing, Ruggles engaged in fictitious and noncompetitive trading in
  violation of the Act and Regulations.

      B. RESPONDENT

          During the Relevant Period, Ruggles resided and worked in Atlanta, Georgia. Ruggles's
  work responsibilities included developing and implementing his employer's fuel hedging
  strategy, which included trading crude oil futures and options, heating oil futures and options,
  and RBOB gasoline futures on the NYMEX. He has never been registered with the
  Commission.




                                                   2
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 3 of 14




         C. FACTS
             1. Ruggles's Job
                                                                          2
           Ruggles began working for the employer at issue in 2011. Ruggles had broad discretion
   to develop and execute his employer's fuel hedging strategy, which included trading crude oil
   futures and options, heating oil futures and options, and RBOB gasoline futures on the NYMEX.
   Ruggles had the authority to place orders and execute trades on behalf of his employer in his
   employer's trading accounts.

           In this role, Ruggles possessed material, nonpublic information regarding his employer's
   strategies and plans for trading futures and options. This included information regarding the
   specific trades in crude oil futures and options, heating oil futures and options, and RBOB
   gasoline futures his employer planned to execute on the NYMEX, the order types his employer
   would use to execute these trades, when and/or at what prices his employer would place these
   orders, and the number of contracts his employer would seek to trade.

          As an employee, Ruggles had a duty of trust and confidence to his employer and owed
  his employer a duty to act in the employer's best interests, keep confidential the employer's
  material, nonpublic information, and not misappropriate this information for his own financial or
  personal benefit. Ruggles also owed a duty to the employer under its policies governing
  employee conduct to protect the employer's confidential and proprietary information and avoid
  using this information for his own personal benefit.

             2.      Ruggles's Unlawful Trading

          During the Relevant Period, Ruggles violated these duties and misappropriated his
  employer's material, nonpublic information. Ruggles did so by using his knowledge of his
  employer's trading information and strategy to benefit his personal trading. Specifically,
  Ruggles traded the same crude oil futures and options, heating oil futures and options, and
  RBOB gasoline futures that he traded for his employer in accounts in his wife's name that he had
  established and controlled, and he sequenced his trading in the personal and the employer's
  accounts so that the majority of the orders he placed in the personal accounts were executed
  against the orders he placed in his employer's accounts. Any remaining orders in the personal
  accounts were filled by other market participants at the same prices as those filled by his
  employer's accounts.

          The most common trading pattern Ruggles used involved opening a position in a futures
  or option contract he planned to trade on behalf of his employer in one of the personal accounts
  that he controlled. Ruggles then placed limit orders in the personal account to offset this position
  at a profit, at prices not currently available in the market. Because these limit orders were placed
  at prices away from the cunent market, these orders were not immediately filled. Ruggles then
  placed orders in one of his employer's accounts for the same or a larger quantity of this contract
  on the opposite side of the market. These orders for his employer were either immediately
  executed against the limit orders in Ruggles's personal account or were initially executed against

  2
      This employer terminated Ruggles's services on December 19, 2012.

                                                           3
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 4 of 14




   the current best offers or bids in the market before eventually being executed against the limit
   orders in Ruggles's personal account. The transactions between his employer's account and
   Ruggles's personal account typically offset all or most of the open positions in the personal
   account, generating trading profits. In some instances, a portion of Ruggles's personal limit
   orders was filled at his specified prices by other market participants, who placed orders at these
   prices after the personal limit orders began to be executed against his employer's orders. These
   transactions also generated trading profits for Ruggles.

          Another trading pattern Ruggles used involved placing limit orders in one of the personal
  accounts he controlled to open a position in the same futures or options contract he planned to
  trade on behalf of his employer. In this pattern, Ruggles first placed limit orders to open a
  futures or options position in his personal accounts at advantageous prices not currently available
  in the market. These orders were not immediately filled. Ruggles then placed orders in one of
  his employer's accounts for the same contract on the opposite side of the market. The orders in
  his employer's account were either immediately executed against the limit orders in Ruggles's
  personal account or were initially executed against the current best offers or bids in the market
  before eventually being executed against the limit orders in Ruggles's personal account. In some
  instances, a portion of Ruggles's personal limit orders was filled at his specified prices by other
  market participants, who placed orders at these prices after the personal limit orders began to be
  executed against his employer's orders. Using his trading activity in his employer's accounts in
  this way, Ruggles was able to open positions in the personal accounts at better prices than were
  otherwise available in the market, and was later able to offset these positions at a profit.

          At times during the Relevant Period, Ruggles used a combination of the two patterns
  described above: opening a position in one of his personal accounts by placing limit orders that
  were executed against orders he placed in one of his employer's accounts, and then offsetting
  this position at a profit by placing limit orders that were executed against additional orders he
  placed on behalf of his employer.

          Ruggles knew that the orders he placed in his personal accounts would be executed
  against the orders he placed in his employer's accounts or, alternatively, would be executed
  against orders from other market participants at the price specified in those orders. By trading in
  this manner, Ruggles all but guaranteed that the orders he placed in his personal accounts to open
  and/or offset positions would be filled at advantageous prices. For those trades in his personal
  accounts that he executed against trades in his employer's accounts, Ruggles was able to avoid
  competitive execution and negate market risk.

          Ruggles never disclosed to his employer that he planned to execute trades in his personal
  accounts using the material, nonpublic information he had obtained through his trading on its
  behalf. By executing these trades, Ruggles breached the duties that he owed to his employer and
  misappropriated the information for his own benefit.

          Ruggles engaged in this conduct on 71 days during the Relevant Period and generated
  trading profits totaling at least $3,501,306 in the personal trading accounts he controlled.
  Ruggles engaged in this conduct with respect to futures on 63 of these days, with respect to
  options on 11 of these days, and with respect to both futures and options on 3 of these days.


                                                   4
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 5 of 14




                                                  IV.

                                       LEGAL DISCUSSION

   A.     Section 6(c)(l) and Regulation 180.1: Employment of a Manipulative or Deceptive
          Device-Misappropriation of Material, NonPublic Information

           Section 6(c)(l) of the Act makes it unlawful for any person, in connection with any
  contract of sale of any commodity for future delivery, to use or employ any manipulative or
  deceptive device or contrivance in contravention of such rules and regulations as the
  Commission shall promulgate. Pursuant to this authority, the Commission promulgated
  Regulation 180 .1, which, with respect to conduct on or after August 15, 2011, makes it unlawful
  to: (1) use or employ, or attempt to use or employ, any manipulative device, scheme, or artifice
  to defraud; (2) make, or attempt to make, any untrue or misleading statement of a material fact or
  to omit to state a material fact necessary in order to make the statements made not untrue or
  misleading; or (3) engage, or attempt to engage, in any act, practice, or course of business, which
  operates or would operate as a fraud or deceit upon any person. 3

           As the Commission has noted, "Section 6(c)( 1) and final Rule 180 .1 augment the
  Commission's existing authority to prohibit fraud and manipulation." Prohibition on the
  Employment, or Attempted Employment, ofManipulative and Deceptive Devices and Prohibition
  on Price Manipulation, 76 Fed. Reg. 41,398, 41,401 (July 14, 2011). In its Notice of Proposed
  Rulemaking for Regulation 180 .1, the Commission made clear that its intent was "to interpret
  CEA section 6(c)(1) as a broad, catch-all provision reaching fraud in all its forms-that is,
  intentional or reckless conduct that deceives or defrauds market participants." Prohibition of
  Market Manipulation, 75 Fed. Reg. 67,657, 67,658 (CFTC Nov. 3, 2010). Put otherwise, the
  Commission has stated its intent to interpret the "in connection with" requirement "broadly, not
  technically or restrictively." 76 Fed. Reg. 41,405. Accordingly, "Section 6(c)(l) and final Rule
  180.1 reach all manipulative or deceptive conduct in connection with the purchase, sale,
  solicitation, execution, pendency, or termination of any swap, or a contract of sale of any
  commodity in interstate commerce, or for future delivery on or subject to the rules of any
  registered entity." Id.



  3
    "The language of CEA section 6(c)(1 ), particularly the operative phrase 'manipulative or
  deceptive device or contrivance,' is virtually identical to the language used in section 1O(b) of
  the Securities Exchange Act of 1934 ("Exchange Act")." 76 Fed. Reg. at 41,399. Indeed, when
  the Commission promulgated Rule 180.1, the Commission observed that "[g]iven the similarities
  between CEA section 6(c)(1) and Exchange Act section 1O(b), the Commission deems it
  appropriate and in the public interest to model final Rule 180.1 on SEC Rule IOb-5." Id.
  Accordingly, case law developed under Section lO(b) of the Exchange Act and SEC Rule IOb-5
  is instructive in construing CEA Section 6(c)(l) and Commission Regulation 180.l(a). The
  Commission explained, however, that because of "the differences between the securities markets
  and the derivatives markets, the Commission will be guided, but not controlled, by the
  substantial body ofjudicial precedent applying the comparable language of SEC Rule 1Ob-5."
  76 Fed. Reg. at 41,399.
                                                  5
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 6 of 14




           Trading on material, nonpublic information in breach of a pre-existing duty may violate
   Regulation 180.1. As the Commission has expressly stated, "[d]epending on the facts and
  circumstances, a person who engages in deceptive or manipulative conduct in connection with
  any swap, or contract of sale of any commodity in interstate commerce, or contract for future
  delivery on or subject to the rules of any registered entity,for example by trading on the basis of
  material nonpublic information in breach ofa pre-existing duty (established by another law or
  rule, or agreement, understanding, or some other source), or by trading on the basis ofmaterial
  nonpublic information that was obtained through fraud or deception, may be in violation of final
  Rule 180.1." 41 Fed. Reg. 41,398, 41,403 (emphasis added). See, e.g., In re Arya Motazedi,
  Comm. Fut. L Rep. (CCH) ~ 33,599 (Dec. 2, 2015) (finding that trader violated Regulation 180.1
  by using employer's trading information to trade for his own benefit); United States v. O'Hagan,
  521 U.S. 642, 652 (1997) (holding that a person violates SEC Rule IOb-5 by misappropriating
  confidential information for securities trading purposes in breach of a duty owed to the source of
  the information). The undisclosed trading on the basis of material, nonpublic information in
  breach of a duty defrauds the source of the exclusive use of the information. Motazedi, Comm.
  Fut. L Rep. (CCH) ~ 33,599 at 78,304 (citing O'Hagan, 521 U.S. at 652); see O'Hagan, 521
  U.S. at 652 ("Under th[e] misappropriation theory, a fiduciary's undisclosed, self-serving use of
  a principal' s information to purchase or sell securities, in breach of a duty of loyalty and
                                                                                       4
  confidentiality, defrauds the principal of the exclusive use of that information."). Such trading
  deceives not only the source of the information but harms the integrity of the markets and the
  investing public. O'Hagan, 521 U.S. at 652-53, 658.

          Although Section 6(c)(l) of the Act is silent with respect to scienter, the Commission has
  stated that "recklessness is, at a minimum, necessary to prove the scienter element of final
  Rule 180.1." 76 Fed. Reg. at 41,404. Accordingly, Regulation 180.1 sets out the required
  scienter as "intentionally or recklessly." 5

          On 71 days during the Relevant Period, by trading futures and options in the manner
  described above, Ruggles intentionally or recklessly breached the duties he owed to his employer
  as an employee and under his employer's policies governing employee conduct and thereby
  misappropriated his employer's material, nonpublic information for his own benefit in violation
  of both Section 6(c)(l) of the Act and Rule 180.1.


  4
    As the Supreme Court observed in 0 'Hagan, "misappropriators ... deal in deception. A
  fiduciary who '[pretends] loyalty to the principal while secretly converting the principal's
  information for personal gain' 'dupes' or defrauds the principal. The undisclosed
  misappropriation of such information, in violation of a fiduciary duty, ... constitutes fraud akin
  to embezzlement." 521 U.S. at 653-54. Consequently, the Court held that "misappropriation, as
  just defined, satisfies [the Securities Exchange Act of 1934] § IO(b)'s requirement that
  chargeable conduct involve a "deceptive device or contrivance" used "in connection with" the
  purchase or sale of securities. Id. at 653.
  5
    Long-standing precedent defines "recklessness" as an act or omission showing "an extreme
  departure from the standards of ordinary care" that it is very difficult to believe the actor was not
  aware of what he or she was doing. CFTC v. Kraft Foods Group, Inc., Case No. 15-cv-2881,
  2015 WL 9259885 at *12 (N.D. Ill. Dec. 18, 2015); Drexel Burnham Lambert Inc. v. CFTC, 850
  F.2d 742, 748 (D.C. Cir. 1998).

                                                    6
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 7 of 14




   B.     Section 4b(a)(l)(A) and (C): Fraud in Connection with Futures

          Section 4b(a)(l)(A) and (C) makes it unlawful for any person, in or in connection with
  any order to make, or the making of, any contract of sale of any commodity in interstate
  commerce or for future delivery that is made, on or subject to the rules of a designated contract
  market, for or on behalf of any other person to cheat or defraud or attempt to cheat or defraud
  such other person or willfully to deceive or attempt to deceive such other person by any means
  whatsoever in regard to any such order or contract or the disposition or execution of any such
  order or contract, or in regard to any act or agency performed with respect to such order or
  contract for such person.

          The misappropriation of confidential trading information by someone who owes a duty of
  trust and confidence to the source of that information, such as an employee's misappropriation of
  information belonging to his employer by using such information to trade for his own personal
  benefit, constitutes fraud under 4b(a). See In re Sitzmann, CFTC Docket No. 96-5, 1997 WL
  82610 (Feb. 26, 1997) (finding that vice president of commodity trading of meat processer traded
  for his own benefit in a proprietary trading account on the basis of his employer's nonpublic and
  proprietary information about large orders in violation of 4b(a)).

           Scienter under Section 4b(a) of the Act is established if the respondent intended to
  defraud, manipulate, or deceive, or if respondent's conduct represents an extreme departure from
  the standards of ordinary care." CFI'Cv. R.J Fitzgerald & Co., 310 F.3d 1321, 1328 (11th Cir.
  2002). Scienter requires proof that a defendant committed the alleged wrongful acts
  intentionally or with reckless disregard for his duties under the Act. See CFTC v. Noble Metals
  Int'! Inc., 67 F.3d 766, 774 (9th Cir. 1995); see also Drexel Burnham Lambert Inc. v. CFTC, 850
  F.2d 742, 748 (D.C. Circ. 1988) (holding that recklessness is sufficient to satisfy scienter
  requirement). The Commission need only demonstrate that a respondent's actions were
  "intentional as opposed to accidental." Lawrence v. CFTC, 759 F.2d 767, 773 (9th Cir. 1985).

          On 63 days during the Relevant Period, by trading futures in the manner described above,
  Ruggles knowingly or recklessly breached the duties he owed to his employer as an employee
  and under his employer's policies governing employee conduct and thereby misappropriated his
  employer's material, nonpublic information for his own benefit in violation of Section
  4b(a)(l)(A) and (C) of the Act.

  C.     Section 4c(b) and Regulation 33.lO(a) and (c): Fraud in Connection with Options

          Section 4c(b) of the Act prohibits entering into any option transaction involving any
  commodity regulated under the Act "contrary to any rule regulation, or order of the Commission
  prohibiting any such transaction or allowing any such transaction under such terms and
  conditions as the Commission shall prescribe." Regulation 3 3. I 0(a) and (c) makes it unlawful
  for any person "(a) [t]o cheat or defraud or attempt to cheat or defraud any other person" and "(c)
  [t]o deceive or attempt to deceive any other person by any means whatsoever in or in connection
  with an offer to enter into, the entry into, the confirmation of the execution of, or the
  maintenance of, any commodity option transaction." Conduct that violates Section 4b(a) of the


                                                  7
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 8 of 14



   Act also violates Section 4c(b) and Regulation 33.10. See, e.g., CFTC v. Rosenberg, 85 F. Supp.
   2d 424, 445 (D.N.J. 2000) (analyzing Section 4b(a) and Section 4c(b) claims together).

          On 11 days during the Relevant Period, by trading options in the manner described
  above, Ruggles knowingly or recklessly breached the duties he owed to his employer as an
  employee and under his employer's policies governing employee conduct and thereby
  misappropriated his employer's material, nonpublic information for his own benefit in violation
  of Section 4c(b) of the Act and Regulation 33.lO(a) and (c).

  D.      Section 4c(a): Fictitious Sales

          Section 4c(a) of the Act makes it unlawful for any person to offer to enter into, enter into,
  or confirm the execution of a transaction involving futures or options that is a fictitious sale. In
  re Gimbel, [1987-1990 Transfer Binder] Comm. Fut. L. Rep. (CCH) ii 24, 213 at 35, 003 (Apr.
  14, 1988), aff'd as to liability, 872 F.2d 196 (ih Cir. 1989) (finding lumber trades prearranged as
  to contract, price, and quantity to be unlawful fictitious sales). "By enacting Section 4c(a),
  Congress sought to ensure that all trades are focused in the centralized marketplace to participate
  in the competitive determination of the price of the futures contracts." In re Thomas Collins,
  [1996-1998 Transfer Binder] Comm. Fut. L. Rep. (CCH) ii 27,194 at 45,742 (Dec. 10, 1997),
  quoting S.Rep. No. 93-1131, 93d Cong., 2d Sess. 16-17 (1974);

          The Act does not define what is a "fictitious sale"; instead, Section 4c(a) broadly
  prohibits trades "that give the appearance of submitting trades to the open market while negating
  the risk or price competition incident to such a market." In re FirstRand Bank, Ltd., Comm. Fut.
  L. Rep. (CCH) ii 33,233 (Aug. 27, 2014) (quoting In re Harold Collins, [1986-1987 Transfer
  Binder] Comm. Fut. L. Rep. (CCH) ii 22,982 at 31,903 (Apr. 4, 1986), rev'd on other grounds
  sub nom. Stoller v. CFTC, 834 F.2d 262 (2nd 1987)); In re Fisher, [2003-2004 Transfer Binder]
  Comm. Fut. L. Rep. (CCH) ii 29,725 at 56,052 n.11 (Mar. 24, 2004). Intent must be proven to
  establish a violation of Section 4c(a) of the Act. Reddy v. CFTC, 191F.3d109, 119 (2d Cir.
  1999).                                 .

          Here, Ruggles placed futures and options orders in personal accounts he controlled
  knowing that these orders would be matched in substantial part (if not entirely) against orders he
  was placing for his employer on the opposite side of the market for the same futures or options
  contract. For the trades in his personal accounts that he executed against trades in his employer's
  accounts, Ruggles was able to avoid competitive execution, negate market risk, and all but
  guarantee that these trades would be executed at the prices he sought. Accordingly, these trades
  constitute fictitious sales in violation of Section 4c(a) of the Act.

  E.     Regulation l.38(a): Noncompetitive Trades

          Regulation l .38(a) requires that all purchases and sales of commodity futures and options
  be executed "openly and competitively." The purpose of this requirement is to ensure that all
  trades are directed into a centralized marketplace to participate in the competitive determination
  of the price of futures and options contracts.



                                                   8
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 9 of 14




           Noncompetitive trades are generally transacted in accordance with expressed or implied
  agreements or understandings between and among the traders. In re Gilchrist, [1990-1992
  Transfer Binder] Comm. Fut. L. Rep. (CCH) ~ 24,993 at 37,652 (Jan. 25, 1991) (concerning
  intentional arrangement of series of transactions in gold pit). Engaging in fictitious trading is a
  form of noncompetitive trading that violates Regulation l.38(a). Gimbel,~ 24,213 at 35,003.
  Scienter is a necessary element of Regulation 1.38, and the Commission must establish that
  respondent's participation in the noncompetitive execution of futures trades was "knowing." See
  e.g., In re Buckwalter, [1990-1992 Transfer Binder] Comm. Fut. L. Rep. (CCH) ~ 24,995 at
  37,685 (Jan. 25, 1991); In re Bear Stearns & Co.,~ 24,994 at 37,666; In re Gilchrist,~ 24,993 at
  37,653 n.26.

          Here, Ruggles placed futures and options orders in personal accounts he controlled
  knowing that these orders would be matched in substantial part (if not entirely) against orders he
  was placing for his employer on the opposite side of the market for the same futures or options
  contract. For the trades in his personal accounts that he executed against trades in his employer's
  accounts, Ruggles was able to create the appearance of submitting trades to the open market
  while in fact avoiding competitive execution and negating any risk that he would not execute the
  trade at the price that he sought. By trading arranging trades between two trading accounts that
  he controlled, Ruggles engaged in noncompetitive transactions that violate Regulation 1.3 8( a).
                                                  v.
                                  FINDINGS OF VIOLATIONS

          Based on the foregoing, the Commission finds that, during the Relevant Period, Ruggles
  violated Sections 4b(a)(l)(A) and (C), 4c(a), 4c(b), and 6(c)(l) of the Act and Regulations
  1.38(a), 33.IO(a) and (c), and 180.l(a) and (c).
                                                 VI.

                                   OFFER OF SETTLEMENT

         Respondent has submitted an Offer in which he, without admitting or denying the
  findings and conclusions herein:

         A. Acknowledges receipt of service of this Order;

         B. Admits the jurisdiction of the Commission to all the matters set forth in this Order
            and for any action or proceeding brought or authorized by the Commission based on
            violation of or enforcement of this Order;

         C. Waives:

             (1) the filing and service of a complaint and notice of hearing;

             (2) a hearing;

             (3) all post-hearing procedures;


                                                  9
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 10 of 14




             (4) judicial review by any court;

             (5) any and all objections to the participation by any member of the Commission's
                 staff in the Commission's consideration of the Offer;

             (6) any and all claims that he may possess under the Equal Access to Justice Act,
                 5 U.S.C. § 504 (2012) and 28 U.S.C. § 2412 (2012), and/or the rules promulgated
                 by the Commission in conformity therewith, Part 148 of the Regulations, 17
                 C.F.R. §§ 148.1-30 (2015), relating to, or arising from, this proceeding;

            (7) any and all claims that he may possess under the Small Business Regulatory
                Enforcement Fairness Act of 1996, Pub. L. No. 104-121, §§ 201-253, 110 Stat.
                847, 857-68 (1996), as amended by Pub. L. No. 110-28, § 8302, 121 Stat. 112,
                204-205 (2007), relating to, or arising from, this proceeding; and

            (8) any claims of Double Jeopardy based upon the institution of this proceeding or
                the entry in this proceeding of any order imposing a civil monetary penalty or any
                other relief;

         D. Stipulates that the record basis on which this Order is entered shall consist solely of
            the findings contained in this Order to which Respondent has consented in the Offer;
            and

        E. Consents, solely on the basis of the Offer, to the Commission's entry of this Order
           that:

            (1) makes findings by the Commission that Respondent violated Sections
                4b(a)(l)(A) and (C), 4c(a), 4c(b), and 6(c)(l) of the Act and Regulations l.38(a),
                33.IO(a) and (c), and 180.l(a) and (c);

            (2) orders Respondent to cease and desist from violating Sections 4b(a)(l)(A) and
                (C), 4c(a), 4c(b), and 6(c)(l) of the Act and Regulations 1.38(a), 33.IO(a) and
                (c), and 180.l(a) and (c);

            (3) orders Respondent to pay a civil monetary penalty in the amount of one million,
                seven hundred and fifty dollars ($1,750,000), plus post-judgment interest,
                according to the terms set forth below;

            (4) orders that Respondent be permanently prohibited from, directly or indirectly,
                engaging in trading on or subject to the rules of any registered entity (as that
                term is defined in Section la(40) of the Act, 7 U.S.C. §la(4) (2012)), and all
                registered entities shall refuse him trading privileges; and

            (5) orders Respondent to comply with the conditions, undertakings, and
                representations consented to in the Offer and set forth in Paii VII of this Order,
                including the unde1iaking that Respondent pay disgorgement in the amount of
                three million, five hundred and one thousand, three hundred and six dollars
                ($3,501,306), plus post-judgment interest, according to the terms set forth below.

                                                 10
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 11 of 14



         Upon consideration, the Commission has determined to accept the Offer.

                                                 VII.

                                               ORDER

         Accordingly, IT IS HEREBY ORDERED THAT:

      A. Respondent shall cease and desist from violating Sections 4b(a)(l)(A) and (C), 4c(a),
         4c(b), and 6(c)(l) of the Act and Regulations l.38(a), 33.lO(a) and (c), and 180.l(a) and
         (c));

      B. Respondent shall pay a civil monetary penalty in the amount of one million, seven
         hundred and fifty thousand dollars ($1,750,000) (the "CMP Obligation"), plus post­
         judgment interest. Post-judgment interest shall accrue on the CMP Obligation beginning
         on the date of entry of this Order and shall be determined using the Treasury Bill rate
         prevailing on the date of entry of the Order pursuant to 28 U.S.C. § 1961 (2012)

         Respondent shall satisfy the Disgorgement Obligation (as defined below in Section VII.
         D. 3.) and the CMP Obligation by making payments as follows:

         (1) $1,051,261 to be paid on the date of entry of this Order;

         (2) $650,000, plus post-judgment interest, to be paid within 6 months of the date of entry
             of this Order;

         (3) Five payments of $600,000 each, plus post-judgment interest, to be paid within 12,
             18, 24, 30, and 36 months of the date of entry of this Order, respectively; and

         (4) A final payment of $550,045, pus post-judgment interest, to be paid within 42 months
             of the date of entry of this Order.

         Payments shall be deemed made on the date they are received by the Commission.
         Payments received by the Commission shall be credited first against the Disgorgement
         Obligation, plus post-judgment interest. When the Disgorgement Obligation, plus post­
         judgment interest, is fully satisfied, then payments received by the Commission shall be
         credited against the CMP Obligation, plus post-judgment interest. If any payment is not
         made by the date the payment is required by this Order, the entire outstanding balance of
         the Disgorgement Obligation and the CMP Obligation, plus any additional post-judgment
         interest, shall be due and payable immediately, without further application.




                                                 11
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 12 of 14



              Respondent shall make each payment towards satisfaction of the Disgorgement
              Obligation and the CMP Obligation by electronic funds transfer, U.S. postal money
              order, certified check, bank cashier's check, or bank money order. If payment is to be
              made other than by electronic funds transfer, Respondent shall make the payment
              payable to the Commodity Futures Trading Commission, and sent to the address
              below:

                             Commodity Futures Trading Commission
                             Division of Enforcement
                             ATTN: Accounts Receivables
                             DOT/FAA/MMAC/AMZ-341
                             CFTC/CPSC/SEC
                             6500 S. MacArthur Blvd.
                             Oklahoma City, OK 73169
                             (405) 954-7262 office
                             (405) 954-1620 fax
                             nikki. gi bson@faa.gov

             If payment is to be made by electronic transfer, Respondent shall contact Nikki
             Gibson or her successor at the above address to receive payment instructions and
             shall fully comply with those instructions. Respondent shall accompany payment of
             the Disgorgement Obligation and CMP Obligation with a cover letter that identifies
             Respondent and the name and docket number of this proceeding. Respondent shall
             simultaneously transmit copies of the cover letter and the form of payment to the
             Chief Financial Officer, Commodity Futures Trading Commission, Three Lafayette
             Centre, 1155 21st Street, NW, Washington, D.C. 20581.

      C. Respondent is permanently prohibited from, directly or indirectly, engaging in trading on
         or subject to the rules of any registered entity (as that term is defined in Section 1a(40) of
         the Act, 7 U.S.C. § la(40) (2012)), and all registered entities shall refuse him trading
         privileges; and

      D. Respondent shall comply with the following conditions and undertakings set forth in the
         Offer:

         1. Public Statements: Respondent agrees that neither he nor any of his successors,
            assigns, agents or employees under their authority or control shall take any action or
            make any public statement denying, directly or indirectly, any findings or conclusions
            in this Order, or creating, or tending to create, the impression that this Order is
            without a factual basis; provided, however, that nothing in this provision shall affect
            Respondent's (i) testimonial obligations or (ii) right to take legal positions in other
            proceedings to which the Commission is not a party.

         2. Respondent agrees that he shall never, directly or indirectly:

             a. trade on or subject to the rules of any registered entity (as that term is defined in
                Section la(40) of the Act, 7 U.S.C. § la(40));

                                                   12
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 13 of 14



             b. enter into any transactions involving "commodity interests (as that term is defined
                in Regulation 1.3(yy), 17 C.F.R. § 1.3(yy) (2015)), for Respondent's own
                personal account or for any account in which Respondent has a direct or indirect
                interest;

            c. have any commodity interests traded on Respondent's behalf;

            d. control or direct the trading for or on behalf of any other person or entity, whether
               by power of attorney or otherwise, in any account involving commodity interests;

            e. solicit, receive, or accept any funds from any person for the purpose of purchasing
               or selling any commodity interests;

            f.   apply for registration or claim exemption from registration with the Commission
                 in any capacity, and engage in any activity requiring such registration or
                 exemption from registration with the Commission except as provided for in
                 Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2015); and/or

            g. act as a principal (as that term is defined in Regulation 3.l(a), 17 C.F.R. § 3.l(a)
               (2015)), agent or any other officer or employee of any person (as that term is
               defined in Section la(38) of the Act, 7 U.S.C. § la(38) (2012)) registered,
               required to be registered, or exempted from registration with the Commission
               except as provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2015).

         3. Disgorgement: Respondent agrees to pay disgorgement in the amount of three
            million, five hundred and one thousand, three hundred and six dollars ($3,501,306)
            (the "Disgorgement Obligation"), plus post-judgment interest. The Disgorgement
            Obligation represents the ill-gotten trading profits Ruggles generated through the
            scheme described above. Post-judgment interest shall accrue on the Disgorgement
            Obligation beginning on the date of entry of this Order and shall be determined using
            the Treasury Bill rate prevailing on the date of entry of the Order pursuant to 28
            u.s.c. § 1961 (2012).
        4. Partial Satisfaction: Respondent understands and agrees that any acceptance by the
           Commission of any pa1iial payment of Respondent's Disgorgement Obligation or
           CMP Obligation shall not be deemed a waiver of his obligation to make fmiher
           payments pursuant to this Order, or a waiver of the Commission's right to seek to
           compel payment of any remaining balance.

        5. Change of Address/Phone: Until such time as Respondent satisfies in full the
           Disgorgement Obligation and CMP Obligation as set forth in this Order, Respondent
           shall provide written notice to the Commission by certified mail of any change to his
           telephone number and mailing address within ten calendar days of the change.




                                                 13
Case 9:20-cv-82389-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 14 of 14



         The provisions of this Order shall be effective on this date.

                                                     By the Commission



                                                     Christopher J. Kirkpatrick
                                                     Secretary of the Commission
                                                     Commodity Futures Trading Commission


   Dated: September 29, 2016




                                               14
   Case 9:20-cv-82389-XXXX Document 1-4 Entered on FLSD Docket 12/23/2020 Page 1 of 1
                    U.S. COMMODITY FUTURES TRADING COMMISSION
                                                   Three Lafayette Centre
                                        1155 21st Street, NW, Washington, DC 20581
                                                Telephone: (202) 418-5000
                                                 Facsimile: (202) 418-5521
                                                           www.cftc.gov



Financial Management
       Branch


                                      UPDATED CERTIFICATE OF INDEBTEDNESS


      Debtor Name                                                Jon P. Ruggles
      and Address:                                               2340 NW 41st Street
                                                                 Boca Raton, FL 33431-8410

      Total debt due United States as of September 29, 2016: $5,251,306 plus interest

               I certify that the records of the U.S. Commodity Futures Trading Commission (CFTC) show that Jon P.
      Ruggles (Ruggles) is indebted to the United States in the amount of $5,251,306, plus additional interest on the principal
      balance from September 29, 2016 at the annual rate of 0.60%.

              The claim arose in connection with a September 29, 2016 Order Instituting Proceedings Pursuant to Section
      6(c) and 6(d) of the Commodity Exchange Act against Ruggles. See CFTC v. Jon P. Ruggles, No. 16-34 (CFTC
      September 29, 2016). Pursuant to the Order, Ruggles was directed to pay a civil monetary penalty (CMP) in the
      amount of $1,750,000 and disgorgement in the amount of $3,501,306.         The CFTC received collections totaling
      $1,471,261 that was applied to the disgorgement obligation. This collection reduced the disgorgement obligation to
      $2,030,045.

               Ruggles has not made any additional payments to satisfy his CMP and disgorgement obligations and the
      CFTC has been unable to identify any assets of Ruggles. Accordingly, the CFTC is referring this matter to the
      Department of Justice for enforced collection and a current assessment on whether Ruggles has assets to pay the CMP
      and disgorgement obligations.

               As of November 4, 2020, Ruggles is obligated to pay CMP and disgorgement amounting to $3,875,270. 56.
      This amount represents the following: (a) the CMP principal judgment of $1,750,000 plus post judgment interest of
      $44,047.94; and (b) the disgorgement principal judgment of $2,030,045 plus post judgment interest of $51,177.62.
      Any questions regarding this matter should be directed to Linda Lightner of my staff at the above address or you may
      contact her by telephone at (202) 418-5227 or by e-mail at llightner@cftc.gov.


      CERTIFICATION: Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true and
      correct.

      KEITH Digitally      signed
                  by KEITH INGRAM

      INGRAM      Date: 2020.11.06
                  09:34:20 -05'00'
      _________________________                                        ______________________________
         Keith Ingram,                                                        (Date)
         Accounting Officer
Case 9:20-cv-82389-XXXX Document 1-5 Entered on FLSD Docket 12/23/2020 Page 1 of 1
                                                              U.S. Department of Justice
                                                              Ariana Fajardo Orshan
                                                              United States Attorney
                                                              Southern District of Florida
                                                              99 NE 4th Street, Suite 800
                                                              Miami, FL 33132-2111

                                                             November 6, 2020


   Jon P. Ruggles
   2340 NW 41st Street
   Boca Raton, FL 33431-8410

   Re: In the Matter of Jon P. Ruggles; CFTC Docket No. 16-34

   Dear Mr. Ruggles,

         DEMAND IS HEREBY MADE UPON YOU FOR PAYMENT, WITHIN TEN (10)
   DAYS OF RECEIPT OF THIS NOTICE, of the amounts due and owing pursuant to the Order
   entered against you September 29, 2016. A copy of that Order is enclosed for your reference.
   The current balance of you obligation, as set forth in the attached Updated Certificate of
   Indebtedness, is $3,875,270.56.

         Payment should be in the form of a money order, certified check or cashier’s check, made
   payable to the U.S. Department of Justice and mailed to the Office of the United States Attorney,
   Attention: FLU, 99 N.E. 4th Street, Suite 300, Miami, FL 33132-2111.

         If it is not possible for this obligation to be paid in full at this time, my office intends to file
   a Complaint to enforce the Order in the United States District Court for the Southern District of
   Florida. If you have any questions, I may be contacted by telephone at (305) 961-9190.

                                                   Sincerely,

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY



                                                   BY:_______________________
                                                     Brett R. Geiger
                                                     Assistant U.S. Attorney
                                                     Financial Litigation Unit
                                                     United States Attorney’s Office
                                                     Southern District of Florida
                                                     99 N.E. 4th Street, STE 300
                                                     Miami, FL 33132
Case 9:20-cv-82389-XXXX Document 1-6 Entered on FLSD Docket 12/23/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. _________________________

   UNITED STATES OF AMERICA,

         Plaintiff,

         vs.

   JON P. RUGGLES;

         Defendant.
                                                  /

                             CIVIL COMPLAINT COVER SHEET

   1.    Did this matter originate from a matter pending in the Northern Region of the United States
         Attorney’s Office prior to October 14, 2003?            Yes      X No

   2.    Did this matter originate from a matter pending in the Central Region of the United States
         Attorney’s Office prior to September 1, 2007?            Yes      X No

   Dated: ____________                         Respectfully submitted,
          Miami, Florida
                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                       By:     s/Brett R. Geiger
                                               Brett R. Geiger
                                               Assistant United States Attorney
                                               Fla. Bar No. A5502622
                                               United States Attorney’s Office
                                               99 N.E. 4th Street, Suite 300
                                               Miami, Florida 33132
                                               Tel. No. (305) 961-9190
                                               Fax No. (305) 530-7139
                                                E-mail: Brett.Geiger@usdoj.gov
                                               Counsel for United States of America
